Decided 26 March, 1907.
On Motion ror Rehearing.
Mr. Justice Eaicln
delivered the opinion of the court.
5. Attorneys for the plaintiff have filed a motion for a rehearing in this case, claiming that contentions of the plaintiff have been overlooked by the court; for instance; that “the local option law does not, as it stands, authorize a county court to issue an order of prohibition for a precinct when there has been no separate 'vote upon precinct prohibition and the county as a whole has voted hvet/ ”
Section 8 of the act (Laws 1905, pp. 41, 45) provides what the ballot shall contain, as follows:
“For said election it shall be the duty of the county clerk or the proper city authority, as provided in Section 3 of this act, to arrange the ballots and have them printed in substantially the following form:
Ballot for —-precinct,-county (date of election).
1. Vote for or against prohibition of the sale of intoxicating liquors for beverage purposes, for entire county of -. Mark X between number and answer voted for.
12 For Prohibition.
13 Against Prohibition.
If an election has been called for the entire county and for no subdivisions thereof, then this form shall be substantially used for each precinct.
2. If an election has been called for a subdivision or subdivisions as well as for the entire county, then the words Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for the entire county of - and for subdivision of - country, consisting of precincts numbered (or named) -/ shall be substituted in the form for the words, Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for the entire county of -/ *360for those precincts situated within the respective subdivisions. 3. If no election shall have been called for the entire county and only for subdivisions thereof, then the words Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for subdivision of-county consisting of precincts numbered (or named) -/ shall be substituted in the form for the words, Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for entire county of -=-/ for the precincts within the respective subdivisions.
4. If no election shall be called for the entire county, then for those precincts desiring to vote on the question and not included in any subdivision, the words, Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for -precinct only of- county/ shall be substituted in the form for the words, Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for entire county of-/ ”
This section defines and prescribes the form of ballot, and no other is permissible. The clerk, therefore, cannot, on either of the first two forms, arrange for a separate vote as to an- individual precinct contained in such territory. Where the ballot provides for a vote as to the county as a whole, it may also, as part of the same form or item, provide for a vote as to a subdivision of the county composed of more than one precinct, but not, as to a separate precinct, and in such a ease only one answer or vote is permissible as to the whole question 'or item. For instance, the form will be:
'Note for or against prohibition of the sale of intoxicating liquors for beverage purposes for the entire County of Coos and for subdivision of Coos County, consisting of precincts named West Coquille and Bandon. - Mark X between number and answer voted for.
12 For Prohibition.
13 Against Prohibition.”
If no election shall have been called for the entire county and only for a subdivision thereof, the form of ballot cannot provide for a separate vote as to a particular precinct included in such subdivision (but provision may be made on the ballot for a vote as to a precinct not included in such subdivision, if an election has been ordered for such precinct). When either of the first *361two forms of ballot is used, no precinct included in such territory can have a separate vote upon precinct prohibition, but each precinct in its own territory is considered as though named on the ballot, and one vote or answer applies to both the county and the precinct, as is expressly the case under the second form of ballot for the county and a subdivision. This is clearly shown by Section 10 of the act, which declares the effect of the vote and prescribes the duty of the county court in reference thereto. It provides:
“If a majority of the votes hereon in the county as a whole, or in any subdivisions of the county as a whole, or in any precinct of the county, are ‘For Prohibition/ said court shall immediately make an order * * prohibiting the sale.”
This provision has reference to the result of the vote as to the territory expressly mentioned in the ballot. Thereafter this same section declares:
“A petition for an election in any county or subdivision thereof shall be considered as and shall have the effect of a ]:etition for an election in each individual precinct in such county or subdivision thereof, and the county court shall issue an order of prohibition for each and every precinct in the county voting ‘For Prohibition/ notwithstanding the county as a whole and the subdivision (if any) as a whole voted ‘Against Prohibition.’ ”
This clause provides expressly for the prohibition order in precincts in which there can be no separate vote on precinct prohibition, and the act is not inconsistent in that it does not provide for a license within precincts voting against prohibition when the county as a whole voted for prohibition. Where prohibition is adopted by the county as a whole, it is the adoption of a policy of county government, and as such must be applied to the entire county, even though a precinct therein votes against it; but where a county as a whole votes against prohibition, it has thereby adopted no measure or policy for the county by its vote; it has only said that it will not adopt prohibition for the County as a whole; and, if a precinct in such case does adopt prohibition, it will not be in conflict or inconsistent with the county vote.
The petition is denied. Aeeirmed : Rehearing Denied.